Citation Nr: 1627672	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  05-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for service-connected bronchial asthma with sleep apnea, on an extraschedular basis. 

2.  Entitlement to an initial compensable rating for service-connected bilateral pes planus. 

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to April 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran now resides in Florida, and jurisdiction over this matter has been transferred to the RO in St. Petersburg, Florida. 

In a November 2010 decision, the Board remanded the remaining issues on appeal.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The applicable rating criteria for the Veteran's bronchial asthma with sleep apnea reasonably describe the disability picture of the Veteran's disability.

2.  Prior to September 17, 2007, the Veteran's bilateral pes planus disability was not manifested by moderate symptomatology, to include a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.

3.  From September 17, 2007, to January 25, 2008, the Veteran's bilateral pes planus disability was manifested by moderate symptomatology, to include a weight-bearing line over or medial to the great toe.

4.  Since January 25, 2008, the Veteran's bilateral pes planus disability has been manifested by decreased longitudinal arch height on weight bearing, objective evidence of marked deformity of the foot, marked pronation, weight bearing line falling over or medial to the great toe, and inward bowing of the Achilles tendon.  


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular rating for bronchial asthma with sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.14, 4.97, Diagnostic Codes 6602, 6647 (2015).

2.  The criteria for an initial compensable evaluation for bilateral pes planus prior to September 17, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

3.  From September 17, 2007, to January 25, 2008, the criteria are met for a disability rating of 10 percent, but no higher, for bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

4.  Since January 25, 2008, the criteria are met for a disability rating of 20 percent, but no higher, for bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Numerous letters sent prior to the adjudication of the Veteran's claims advised him of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Further, the Veteran was afforded multiple VA examinations with respect to the claims currently on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's claims as they include interviews with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  The Board finds that the examination reports are adequate to adjudicate the increased rating claims and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

II.  Extra-Schedular Evaluation for Bronchial Asthma with Sleep Apnea

Concerning extra-schedular evaluations for increased rating claims, under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate for a service connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b), it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra- schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Here, service connection for bronchial asthma was established by a June 2003 rating decision, at which time a 30 percent rating was assigned, effective May 2003, and a separate 50 percent rating was assigned for sleep apnea, effective May 2003.  In a June 2010 rating decision, clear and unmistakable error was found in the evaluation of bronchial asthma with sleep apnea and a retroactive increased evaluation of 60 percent was established for bronchial asthma with sleep apnea, effective May 2003.  Throughout the pendency of this appeal, the Veteran contends that his disability is more severe than what is represented by a 60 percent rating.  He has further stated that his two disabilities should be rated separately.  However, the Board previously addressed this contention in the November 2010 and determined separate ratings were not appropriate in this case.  

Specifically, in the prior November 2010 decision, the Board noted that ratings for coexisting respiratory conditions, such as bronchial asthma (Diagnostic Code 6602) and sleep apnea (Diagnostic Code 6847) will not be combined with each other.  38 C.F.R. § 4.96.  To do so would constitute pyramiding, or the evaluation of the same manifestations under different diagnoses.  38 C.F.R. § 4.14.  Instead, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96.  The Veteran may only receive a single rating under either Diagnostic Code 6602 or 6847. 

The Board then proceeded to conduct a full review of the severity of the Veteran's bronchial asthma and his sleep apnea to determine which disability should be considered the predominant disability. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6602 for bronchial asthma, a rating of 100 percent is warranted for a forced expiratory volume in one second (FEV-1) less than 40 percent predicted, or the ration of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602. 

Governing regulation requires that post-bronchodilator test results are to be used for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post- bronchodilator studies should not be done and states why, or unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96. 

The Veteran was afforded a VA examination in October 2002.  The Veteran reported loss of appetite and cough with thick yellowish sputum.  He reported having to sleep upright at night because of shortness of breath.  He also reported weekly asthma flare-ups and visits with his physician on a monthly basis due to asthma.  At the time, he was being treated with Advair, Albuterol, Flonase, Claritin and Zyrtec.  The Veteran reported having bronchitis at least once or twice a year that usually required antibiotic treatment.  Examination revealed clear lungs, with no wheezing or rales. Pulmonary function tests (PFT's) revealed a moderate obstruction.  Results indicated a FEV-1/FVC ratio of 64.78 and a FEV-1 of 53 percent.  It was noted that the PFT resulted in poor patient effort, but he was diagnosed with asthma and seasonal bronchitis. 

The Veteran was next afforded a VA examination in May 2007.  He reported that he was taking Advair, twice per day and Albuterol four times a day.  He also had DuoNeb to use on an as needed basis with a nebulizer, which he used approximately once per week.  He reported shortness of breath and wheezing but denied any productive cough or sputum.  He reported asthma attacks about once a week.  A chest x-ray revealed clear lungs with known punctuate right pulmonary nodules.  PFT's revealed a FEV-1 of 83 percent and a FEV-1/FVC ratio of 75 percent.  Results indicated obstructive pattern, with mild impairment.  The examiner diagnosed the Veteran with asthma, moderate persistent symptoms and stated that he had some functional impairment, although the Veteran was still able to work at his regular job. 

The Veteran was afforded a more recent VA examination in March 2010.  The examiner noted that the Veteran brought in documents from his private allergist who manages his asthma.  Records indicated the Veteran has had four exacerbations a year requiring oral corticosteroids and that he uses Advair, Singulair, and Proventil daily.  It was noted he has lost 4 weeks of work in total in the prior 12 months due to asthma exacerbations.  The examiner noted that the Veteran did not use oral steroids, parenteral steroids, antibiotics or other immunosuppressive drugs.  There was no evidence of congestive heart failure or pulmonary hypertension.  PFT's demonstrated a moderate ventilatory defect and airflow limitation that improved with combination-inhaled bronchodilators.  The Veteran had a FEV-1 of 73 percent and a FEV-1/FVC ratio of 75 percent. 

The Veteran's private physician submitted a statement in May 2008 indicating that the Veteran typically has four exacerbations of asthma a year requiring oral corticosteroids. 

The Board ultimately determined that a rating higher than 60 percent for bronchial asthma, under Diagnostic Code 6602, was not warranted.  As stated previously, a rating of 100 percent is warranted for a forced expiratory volume in one second (FEV-1) less than 40 percent predicted, or the ration of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. The medical evidence of record demonstrates that the Veteran's FEV-1 and FEV-1 to FVC ratio was consistently higher than 40 percent.  See October 2002, May 2007, and March 2010 VA examinations.  Furthermore, there is no medical evidence that the Veteran suffers from attacks more than once per week with episodes of respiratory failure or that he requires daily use of system high dose corticosteroids or immunosuppressive medications.  In fact, the Veteran's private physician indicated that the Veteran only uses corticosteroids approximately four times per year.  See May 2008 letter. 

Next, the Board also evaluated the Veteran's sleep apnea disability.  Under 38 C.F.R. § 4.97, Diagnostic Code 6847, for sleep apnea syndromes, a rating of 100 percent is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale or requires tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847. 

VA outpatient and private treatment records indicate extensive and continuous treatment for sleep apnea.  However, there is no indication that the Veteran suffers from chronic respiratory failure with carbon dioxide retention, cor pulmonale, or that he requires a tracheostomy.  During the March 2010 VA examination, the examiner stated that there was no evidence of cor pulmonale.  Additionally, PFT's indicated the Veteran had a mildly restrictive ventilatory defect and a mildly reduced transfer factor for carbon monoxide.  Respiratory failure was not indicated.  See March 2010 VA examination. 

Although there has been extensive treatment for his sleep apnea, including the use of a continuous positive airway pressure (CPAP) machine, the Veteran is diagnosed with mild obstructive sleep apnea syndrome.  See April 2005 VA outpatient note.  The Veteran has undergone several sleep studies; however, none indicates chronic respiratory failure, cor pulmonale, or that he has undergone a tracheostomy.  Therefore, the Board found that a rating higher than 60 percent was not warranted for sleep apnea. 

As stated, the provisions of 38 C.F.R. § 4.96 bars the combination of two ratings for coexistent respiratory conditions.  Therefore, the Board determined that the currently assigned rating of 60 percent for bronchial asthma and sleep apnea is the highest possible based on the Veteran's symptoms. 

Since the November 2010 Board decision, an additional PFT dated in August 2012 was conducted.  The Veteran had a FEV-1 of 73 percent and a FEV-1/FVC ratio of 74 percent, which is substantially similar to the previous findings noted above.  

In the November 2010 decision, the Board remanded the issue presently on appeal to the RO for referral to the Under Secretary for Benefits or the Director, Compensation and Pension (C&P) Service, for consideration of an evaluation in excess of 60 percent for service-connected bronchial asthma with sleep apnea on an extraschedular basis.  The Board noted at that time that the evidence of record demonstrated the threshold requirements for referral for extraschedular had been met.  

The Director of C&P Service concluded in November 2012 that entitlement to an extraschedular rating for this disability was not warranted under 38 C.F.R. § 3.321(b)(1).  Thereafter, in a February 2013 SSOC, the RO in turn denied entitlement to an extraschedular rating for this disability.  While the RO denied the claim based on this determination, it is not binding on the Board.  Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Thus, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) will be considered based on all evidence during the period on appeal.

As noted above, this matter was referred to the Director of C&P Service for consideration of whether the Veteran's disability picture warranted assignment of an extraschedular rating.  In his November 2012 report, the Director noted his review of the evidentiary record by considering the Veteran's VA and private treatment records for the entire period on appeal, and the results of the numerous VA examinations discussed above.  Specifically, the Director noted that the Veteran has been diagnosed with narcolepsy which is not service connected, but the condition has been reported to have a severe effect on functioning by his doctor.  Further, the Veteran remains employed on a full time basis and has not been hospitalized for any significant period of time due to sleep apnea or asthma.  Therefore, the totality of the evidence does not support the contention that the Veteran's service connected bronchial asthma with sleep apnea is so exceptional or unusual as to render the use of the regular rating schedule standards impractical under Thun v. Peake, 22 Vet. App. 111 (2008).  

On further review of the record in its entirety, the Board finds that the evidentiary record is consistent with the Director's November 2012 conclusions, in large part because there is no additional evidence which would support an alternative conclusion.  As the Board found in its November 2010 decision, the Veteran's symptomatology during the period of appellate review does not meet the criteria for assignment of schedular ratings in excess of 60 percent.  The Board thoroughly and accurately discussed the Veteran's disability picture, as is recounted above

The Board further points out that, even if it were determined that the rating schedule did not contemplate the disability picture at issue in this case, an extraschedular evaluation would still not be warranted because the evidence fails to show marked interference with employment in excess of that contemplated by the rating schedule, by frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards.  As the Director of C&P Service, pointed out in his November 2012 advisory opinion, such evidence is absent from the record.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once again, the Board acknowledges the Veteran's account of his symptoms and of his wife's statement detailing the severity of the Veteran's symptoms.  The Board notes that the Veteran and his wife, who is a medical professional, are both competent to give evidence about what the Veteran experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds the most probative evidence of record to be the diagnostic tests and medical reports.  

For all the foregoing reasons, the Board finds that the criteria for submission for assignment of an extraschedular evaluation for bronchial asthma with sleep apnea pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board recognizes that its November 2010 remand included the finding that the rating schedule did not adequately account for the Veteran's level of disability.  Such was basis for referring the matter to the Director of C&P Services for extraschedular consideration.  However, crucially, this finding was only made with respect to the question of whether the threshold requirements identified in Thun for referral for extraschedular consideration had been met.  The Board is not bound by the finding it made in the November 2010 remand.  To the contrary, the Court explicitly held in Anderson, and citing to Thun, that the initial finding with respect to meeting the steps of Thun, and thereby warranting referral, did not result in a final decision that was binding on the Board as to whether entitlement to an extraschedular evaluation was warranted.  See Anderson at 427.  

III. Increased Rating for Bilateral Pes Planus

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. at 594.

Where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of all the medical evidence since the grant of service connection is required.  Additionally, consideration of the appropriateness of "staged rating" must be given.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

Here, the Veteran's service-connected bilateral pes planus is currently evaluated as noncompensable.  Under Diagnostic Code 5276, a noncompensable rating is warranted for mild unilateral or bilateral acquired flatfoot (pes planus) with symptoms which are relieved by built-up shoes or arch supports.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is warranted for moderate disability manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for severe unilateral disability manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  Id.  The highest rating of 30 percent is warranted for pronounced unilateral disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

Here, the relevant evidence of record includes VA examination reports dated in October 2002, September 2007, and August 2012.  Additional VA and private treatment records dated throughout the pendency of this appeal have been associated with the claims file.

The Veteran was initially examined by VA in connection with his claim for service connection for this disability in October 2002.  At that time, he described pain, weakness, and stiffness at rest; and, pain, swelling, and fatigue with walking or standing.  He also stated that he used orthotics.  Upon psychical examination, the VA examiner confirmed a diagnosis of bilateral pes planus.  There was no evidence of abnormal weight bearing, and the Veteran did not require the use of assistive devices.  Further, the degree of valgus of the foot was 0, and forefoot and midfoot alignment was normal.  Examination of the Achilles' tendons revealed good alignment.  There was no evidence of pes cavus, Morton metatarsalgia, hammer toes, or hallux rigidus.  Hallux valgus was noted to be present but the angulation was slight.  It was also determined there was no limitation of function for standing or walking.  No further comment was provided.  

The Veteran was additionally scheduled for an examination to assess the severity of his bilateral pes planus in May 2007, but failed to report.  

The Veteran was next examined in September 2007 for his bilateral pes planus.  At that time, he described daily pain in the mid and anterior arch area, with flare-ups daily at the end of his work shift, which last for about 3 hours.  The Veteran used a store bought orthotic.  Upon physical examination, tenderness of bilateral longitudinal arches in the mid anterior aspects was noted.  Non-weight bearing transverse and longitudinal arches were present and well maintained, however, with weight bearing, there was some decrease of the bilateral longitudinal plantar arches.  The examiner also noted mild mid and fore-foot hyper flexibility on pronation and supination.  There was no indication of fixed hind mid or forefoot deformities, no abnormal hindfoot motion, and the Achilles tendons were tender at the calcaneal insertions, bilaterally.  The examiner specifically commented that on repetitive motion testing there was no weakness, incoordination, fatigue, endurance, or increased pain of either foot.  Finally, the examiner found the Veteran's skin and toenails appeared normal.  As to any effect on employability, the Veteran stated his standing and walking tolerance is limited to one hour before he has to sit down due to foot pain.  No additional comments were provided.  

A January 25, 2008, private treatment record found the Veteran has noted pronation foot type with pain on manipulation and palpation.  The private physician also noted the Veteran has calluses secondary to his pes planus.  Further, it was found the Veteran has limitation of motion and ability to perform a normal gait due to his bilateral pes planus.  No range of motion findings were included, and no additional comments were provided.  

Most recently, in August 2012, in compliance with the Board's November 2010 remand directives, the Veteran was provided an examination to assess the severity of his service connected bilateral pes planus.  The examiner noted the Veteran has swelling and pain on use, but not on manipulation.  Further, decreased longitudinal arch height on weight bearing, objective evidence of marked deformity of the foot, marked pronation, weight bearing line falling over or medial to the great toe, and inward bowing of the Achilles tendon, were all noted as occurring bilaterally.  However, the examiner indicated that the Veteran's condition could be improved by orthopedic shoes or appliances.  As to employability, the examiner concluded that the Veteran's bilateral pes planus could affect his ability to walk or stand for prolonged times such as might be required on a physical employment, but he should be able to perform clerical tasks such as would be required for sedentary employment. 

In considering all the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his service-connected bilateral pes planus prior to September 17, 2007.  In this regard, the Veteran underwent a VA feet examination in October 2002.  As discussed above, that examination, while including a diagnosis of bilateral pes planus, revealed no evidence of abnormal weight bearing regarding either foot, and also noted that the Veteran's bilateral Achilles tendons were aligned and not painful on manipulation.  Further, the VA examiner also noted that there was no limitation of function for standing or walking

However, having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that a 10 percent rating for the bilateral pes planus is warranted from the date of the September 17, 2007, VA examination, to January 25, 2008, the date a private treatment record.  In this respect, the September 2007 VA examiner specifically noted that the Veteran's feet exhibited pain on use and with weight bearing, there was some decrease of the bilateral longitudinal plantar arches.  Thus, the disability picture more nearly approximates the criteria for a 10 percent rating.  38 C.F.R. § 4.7. 

Since January 25, 2008, the Board also finds that the Veteran's disability picture more closely approximates a 20 percent rating.  In this respect, the January 2008 private treatment provider found pronation foot type with pain on manipulation and palpation.  These findings are further supported by the August 2012 VA examiner, who found decreased longitudinal arch height on weight bearing, objective evidence of marked deformity of the foot, marked pronation, weight bearing line falling over or medial to the great toe, and inward bowing of the Achilles tendon.  As such, he is entitled to a 20 percent rating since January 25, 2008.  38 C.F.R. § 4.7.

Finally, as the Veteran has not been diagnosed with any other disabilities pertaining to either foot during the pendency of this appeal, no comment as to the applicability of other diagnostic codes need be undertaken.  

The Board has noted the Veteran's complaints of pain experienced in his feet and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Further, as the medical and lay evidence shows the Veteran's disability is capable of improvement by orthopedic shoes or appliances, a rating in excess of 20 percent is not warranted at any point during this appeal.   

Extraschedular Consideration

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating for his bilateral pes planus with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected pes planus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to his service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating higher than 60 percent for service-connected bronchial asthma with sleep apnea, on an extraschedular basis, is denied.

Prior to September 17, 2007, an initial compensable disability rating is not warrant. 

From September 17, 2007 to January 25, 2008, a disability rating of 10 percent, but no higher, is granted for bilateral pes planus.

Since January 25, 2008, a disability rating of 20 percent, but no higher, is granted for bilateral pes planus.  


REMAND

With regard to the claim for a TDIU, the Veteran contends that his service-connected disabilities, as a whole, prevent him from being employed.  Furthermore, in light of the above grants for increased ratings for the service-connected bilateral pes planus, the Board further comment is required as to the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 

In this case, the Veteran meets the criteria for a TDIU based on his combined ratings.  However, there is an incomplete picture regarding the impact of the Veteran's service-connected disabilities on his employability considering his day-to-day functioning and educational background.  

As such, the Board finds that a social and industrial survey considering the effects of the Veteran's service-connected disabilities on employability should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder. 

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


